           Case 3:18-cv-07440 Document 1 Filed 12/11/18 Page 1 of 32



 1 QUINN EMANUEL URQUHART & SULLIVAN, LLP
    Claude M. Stern (Bar No. 96737)
 2  claudestern@quinnemanuel.com
    555 Twin Dolphin Drive # 560
 3  Redwood City, CA 94065
    (650) 801-5000 Tel.
 4  (650) 801-5100 Fax

 5    Ethan Glass (Bar No. 216159)
      ethanglass@quinnemanuel.com
 6    Michael D. Bonanno (DC Bar No. 998208, pro hac vice forthcoming)
      mikebonanno@quinnemanuel.com
 7    1300 I Street, NW # 900
      Washington, DC 20005
 8    (202) 538-8000 Tel.
      (202) 538-8100 Fax
 9
     Attorneys for Plaintiff SC Innovations, Inc.
10
                                  UNITED STATES DISTRICT COURT
11
             NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION
12

13
     SC INNOVATIONS, INC.,                          CASE NO.
14
                    Plaintiff,                      COMPLAINT
15
            vs.                                     DEMAND FOR JURY TRIAL
16
   UBER TECHNOLOGIES, INC., RASIER,
17 LLC, RASIER-CA, LLC, RASIER-PA, LLC,
   RASIER-DC, LLC, RASIER-NY, LLC, AND
18 UBER USA, LLC,
19                  Defendants.

20

21

22

23

24

25

26
27

28
           Case 3:18-cv-07440 Document 1 Filed 12/11/18 Page 2 of 32



 1                                         NATURE OF ACTION
 2          1.      Through an array of anticompetitive acts, Uber Technologies, Inc. (“Uber”) has stifled

 3 competition in the market for ride-hailing applications. Those anticompetitive actions drove Sidecar

 4 Technologies, Inc. (“Sidecar”), one of Uber’s most significant competitors, out of business. Uber is

 5 now a monopolist, which has harmed both Sidecar and the consumers who previously benefitted from

 6 the competitive pressure Sidecar placed on Uber. This case is designed to compensate Sidecar for the

 7 damages caused by Uber, bring an end to Uber’s anticompetitive practices, and prevent future

 8 anticompetitive acts so that consumers can once again enjoy the benefits of lower prices, higher

 9 quality, and more options.

10          2.      In 2009, Uber launched its ride-hailing smartphone app.           Uber’s app allowed

11 consumers to use their smartphones to arrange on-demand transportation in “black cars” and

12 limousines driven by licensed chauffeurs.

13          3.      In 2012, Sidecar debuted its own ride-hailing app. Unlike Uber’s app, which only

14 connected passengers to professional drivers, Sidecar’s app could be used by passengers to arrange

15 rides with drivers who were using their personal cars, pioneering a new concept called “ridesharing.”

16          4.      Sidecar’s app was the first to offer many popular features that have become

17 commonplace in ride-hailing apps today. For example, Sidecar’s app was the first to provide

18 passengers with estimated fares and trip durations before booking their trip. It also was the first ride-
19 hailing app capable of scheduling carpool rides between strangers heading in the same direction,

20 which could dramatically lower costs for passengers using that feature.

21          5.      Uber launched its own ridesharing service in 2013, which it called “UberX”. With the

22 launch of that service, Uber became hell-bent on stifling competition from competing ride-hailing

23 apps, including Sidecar. But rather than compete on the merits, Uber engaged in a campaign of

24 anticompetitive tactics, orchestrated by its senior executives, that were designed to impair Sidecar

25 from serving as a check on Uber’s quest for a monopoly. Sidecar’s superior functionality proved to be

26 no match for Uber’s anticompetitive actions, and as a result, Sidecar went out of business in
27 December 2015.

28          6.      One of the anticompetitive practices that Uber employed was predatory pricing. Uber

                                                      -1-                                   COMPLAINT
           Case 3:18-cv-07440 Document 1 Filed 12/11/18 Page 3 of 32



 1 heavily subsidized payments to drivers, and at the same time, it subsidized the fares it charged to

 2 passengers. As a result of these subsidies, the average price paid by a passenger was well below

 3 Uber’s average variable cost for completing a transaction on its platform.

 4          7.     Uber’s most senior officers and executives specifically planned for this subsidized

 5 pricing strategy to foreclose competition. Uber intentionally sustained near-term losses that were

 6 designed to drive Sidecar out of the market while Uber acquired a dominant market position. When

 7 the market finally tipped in Uber’s favor and Uber could leverage network effects to insulate itself

 8 from meaningful competition, it planned to raise prices. By imposing higher prices while it was

 9 protected by the substantial barriers to entry created by network effects, Uber planned to recoup the

10 losses it had incurred while pushing out its rivals. This practice would have significant negative

11 effects on consumers in the form of higher prices, lower quality, and fewer options.

12          8.     That plan has now come to fruition. Since Sidecar wound down its operations in

13 December 2015, Uber has increased passenger prices in each of the markets where it was facing

14 competition from Sidecar, without offsetting those increased fares with higher payments to drivers.

15 Indeed, Uber has reduced driver payments at the same time it has raised passenger prices. Without

16 competition from Sidecar to keep its prices in check, Uber now is imposing its will on both passengers

17 and drivers in the form of higher, supra-competitive prices.

18          9.     To obtain and protect its monopoly, Uber also intentionally interfered with the
19 performance and quality of competing ride-hailing apps, including Sidecar’s app. Uber’s senior

20 officers and executives directed clandestine campaigns to submit fraudulent ride requests through its

21 competitors’ ride-hailing apps. Those fraudulent requests were not submitted by real passengers, but

22 instead were directly submitted by Uber (or persons working under Uber’s direction). Uber intended

23 for those requests to undermine its competition, including by (a) inundating competitors with

24 fraudulent ride requests that were cancelled before the driver arrived; or (b) using fraudulently

25 requested trips as an opportunity to convince drivers to work exclusively with Uber instead of its

26 competitors.
27          10.    Those tactics violated the terms of service for Sidecar’s app and undermined the value

28 of competing ride-hailing apps because they prevented drivers from being matched with legitimate

                                                     -2-                                  COMPLAINT
           Case 3:18-cv-07440 Document 1 Filed 12/11/18 Page 4 of 32



 1 ride requests. Because drivers were matched with fraudulent requests, they would be frustrated with

 2 Sidecar and, at the same time, real passengers who were looking for legitimate rides faced longer wait

 3 times. Long wait times caused drivers and passengers to switch to alternative apps. That triggered a

 4 vicious cycle that undermined the ability of Sidecar’s app to challenge Uber in the marketplace.

 5          11.    Through its anticompetitive actions, which continued at least up through when Sidecar

 6 went of business, Uber stifled competition and obtained a monopoly position in the market for ride-

 7 hailing apps.

 8          12.    Those same anticompetitive actions drove Sidecar out of business. Sidecar brings this

 9 action to recover the damages it sustained when it went out of business as a result of Uber’s

10 anticompetitive tactics, which tilted the playing field in Uber’s favor and irrevocably damaged the

11 competitive process.

12                                            THE PARTIES
13          13.    Between 2012 and 2015, Sidecar Technologies, Inc. licensed and operated a ride-

14 hailing smartphone application in the United States. Its principal place of business was 360 Pine

15 Street #7 San Francisco, CA 94104.

16          14.    SC Innovations, Inc. is a Delaware corporation with a principal place of business

17 located at 912 Cole Street #182 San Francisco, CA 94117. In September 2018, Sidecar Technologies,

18 Inc. assigned to SC Innovations, Inc. “any and all claims and causes of action” including those for
19 “any violation of the . . . Sherman Antitrust Act [and] the California Unfair Practices Act.” For

20 simplicity, when used in this Complaint, Sidecar refers to both SC Innovations and Sidecar

21 Technologies, Inc.

22          15.    Defendant Uber Technologies, Inc. is a Delaware corporation with its principal place of

23 business located at 1455 Market Street San Francisco, CA 94103. Uber licenses and operates a ride-

24 hailing smartphone application in the United States.

25          16.    Defendant Rasier, LLC is a Delaware limited liability company with its principal place

26 of business located at 1455 Market Street San Francisco, CA 94103. On information and belief,
27 Rasier, LLC is a wholly-owned subsidiary of Defendant Uber Technologies, Inc. that contracts with

28 drivers using the Uber ride-hailing app.

                                                     -3-                                  COMPLAINT
           Case 3:18-cv-07440 Document 1 Filed 12/11/18 Page 5 of 32



 1          17.    Defendant Rasier-CA, LLC is a Delaware limited liability company with its principal

 2 place of business located at 1455 Market Street San Francisco, CA 94103. On information and belief,

 3 Rasier-CA, LLC is a wholly-owned subsidiary of Defendant Uber Technologies, Inc. that contracts

 4 with drivers using the Uber ride-hailing app in California.

 5          18.    Defendant Rasier-PA, LLC is a Delaware limited liability company. On information

 6 and belief, Rasier-PA, LLC is a wholly-owned subsidiary of Defendant Uber Technologies, Inc. that

 7 contracts with drivers using the Uber ride-hailing app in Pennsylvania.

 8          19.    Defendant Rasier-DC, LLC is a Delaware limited liability company. On information

 9 and belief, Rasier-DC, LLC is a wholly-owned subsidiary of Defendant Uber Technologies, Inc. that

10 contracts with drivers using the Uber ride-hailing app in the District of Columbia.

11          20.    Defendant Rasier-NY, LLC is a Delaware limited liability company. On information

12 and belief, Rasier-NY, LLC is a wholly-owned subsidiary of Defendant Uber Technologies, Inc. that

13 contracts with drivers using the Uber ride-hailing app in New York.

14          21.    Defendant Uber USA, LLC is a Delaware limited liability company. On information

15 and belief, Uber USA, LLC is a wholly-owned subsidiary of Defendant Uber Technologies, Inc. that

16 licenses the Uber ride-hailing app to drivers and riders.

17          22.    When used in this Complaint, Uber refers to both Uber Technologies, Inc. and its

18 wholly-owned subsidiaries, Rasier, LLC, Rasier,-CA, LLC, Rasier-PA, LLC, Rasier-DC, LLC,
19 Rasier-NY, LLC, and Uber USA, LLC. Uber undertook the actions described in this complaint

20 directly and/or through its wholly-owned subsidiaries.

21                                           JURISDICTION
22          23.    Sidecar brings federal antitrust claims against Uber under Section 4 of the Clayton Act

23 (15 U.S.C. § 15), for damages caused by Uber’s violations of Section 2 of the Sherman Act (15 U.S.C.

24 § 2). This Court has federal question jurisdiction over those claims pursuant to 28 U.S.C. §1331 and

25 28 U.S.C. § 1337.

26          24.    This Court has supplemental jurisdiction over the claims brought by Sidecar under the
27 California Unfair Practices Act pursuant to 28 U.S.C. § 1367.

28

                                                     -4-                                  COMPLAINT
           Case 3:18-cv-07440 Document 1 Filed 12/11/18 Page 6 of 32



 1                                                  VENUE
 2          25.     Uber has a regular and established place of business in this District. Uber’s corporate

 3 headquarters is located at 1455 Market Street, San Francisco, CA 94103.

 4          26.     Uber committed or directed the anticompetitive acts described in this Complaint from

 5 within this District. Accordingly, venue is appropriate in the Northern District of California pursuant

 6 to 28 U.S.C. § 1391, 28 U.S.C. § 1404(a), and 15 U.S.C. § 22.

 7                                   INTRADISTRICT ASSIGNMENT
 8          27.     Pursuant to Civil Local Rule 3-2(c), this is an Antitrust Action to be assigned on a

 9 district-wide basis.

10                                         RIDE-HAILING APPS
11          28.     Ride-hailing smartphone applications (“Ride-Hailing Apps”) are software platforms

12 that facilitate transactions between operators of cars (“Drivers”) and individuals that are looking to

13 obtain transportation (“Passengers”). Passengers use Ride-Hailing Apps on their smartphones to

14 arrange transportation with Drivers that are using the same Ride-Hailing App. The user interface of a

15 Ride-Hailing App can be different for Passengers and Drivers, but Passengers and Drivers use the

16 same software platform, which is remotely hosted and delivered over the internet. The companies that

17 license and operate Ride-Hailing Apps are commonly called transportation network companies

18 (“TNCs”).
19          29.     To use a Ride-Hailing App, a Passenger opens the App and enters the address of his or

20 her destination. After the destination is entered, the App will provide estimated wait times for

21 different types of cars (black cars, sedans, SUVs, etc.), the estimated time of arrival at the Passenger’s

22 destination, and estimated total fare for the trip. Once the Passenger confirms that he or she would

23 like to request a ride, the GPS receiver in the Passenger’s smartphone relays his or her location to

24 Drivers using the same App.

25          30.     Drivers using the App near the Passenger’s location will receive an alert and an

26 invitation to accept the ride request. The Ride-Hailing App then matches the Passenger with a Driver
27 who has accepted the request, and the Passenger can track the Driver’s route until he or she reaches

28 the Passenger’s location. Upon arrival, the Driver picks up the Passenger and takes him or her to their

                                                       -5-                                   COMPLAINT
           Case 3:18-cv-07440 Document 1 Filed 12/11/18 Page 7 of 32



 1 selected destination.

 2          31.    Following each ride, the Driver and Passenger are invited to “rank” each other on a

 3 scale of 1 to 5 stars. A Driver’s average rating is visible to Passengers in the App, and a Passenger’s

 4 average rating is visible to Drivers.

 5          32.    Before using a Ride-Hailing App, Passengers must download the App to their

 6 smartphone and create a profile that links a form of payment (e.g., a credit card) to the App.

 7          33.    Drivers must also download the App to their smartphones. Before they can accept ride

 8 requests and start transporting passengers, Drivers typically must submit an application that provides

 9 proof they are a licensed driver, registers their automobile with the App, and includes the information

10 necessary for the completion of the TNC’s background check. Once a Driver’s application is

11 approved, he or she can start using the App.

12          34.    The following images demonstrate this process for users of the Sidecar app:

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28                         Figure 1: Sidecar Passenger App Screenshots

                                                     -6-                                   COMPLAINT
           Case 3:18-cv-07440 Document 1 Filed 12/11/18 Page 8 of 32



 1

 2

 3

 4

 5

 6

 7

 8

 9

10
                              Figure 2: Sidecar Driver App Screenshots
11

12          35.     Ride-Hailing Apps are free to download, but they are not free to use. Passengers pay a
13 fee at the end of each ride (usually a fixed booking fee, plus a variable fee based on distance and time

14 traveled, subject to a prescribed minimum), the TNC retains a percentage of the Passenger’s fare (as a

15 commission for facilitating the transaction), and the balance of the passenger’s payment is remitted to

16 the Driver. Payment is made electronically through the App, and the entire transaction occurs

17 automatically upon completion of each ride.

18          36.     Ride-Hailing Apps have automated a number of functions to improve convenience and
19 efficiency in ride-hailing. As a few examples, when using a Ride-Hailing App, Passengers can easily

20 and quickly:

21                  a.      split fares with friends in the same car without using cash or a credit card;
22                  b.      book “carpool” rides with strangers heading in the same direction;
23                  c.      tip their drivers from the app without cash or a credit card;
24                  d.      select a precise trip origin and destination on a map;
25                  e.      determine the estimated cost of the ride and estimated time of arrival for their
                            trip before booking;
26
                    f.      select the exact size and features of their desired automobile;
27
                    g.      rate the quality of their driver;
28

                                                       -7-                                    COMPLAINT
           Case 3:18-cv-07440 Document 1 Filed 12/11/18 Page 9 of 32



 1                  h.     share their location and estimated time of arrival with friends; and

 2                  i.     automate receipts and create expense reports for business trips.

 3

 4          37.     Ride-Hailing Apps also provide significant benefits and additional flexibility for

 5 Drivers, including the ability to:

 6                  a.     choose their own hours and work schedule; and

 7                  b.     supplement their ordinary job with a second source of income from providing
                           transportation services with their own personal cars.
 8

 9                          TRANSPORTATION NETWORK COMPANIES
10          38.     Uber introduced its Ride-Hailing App in 2009. At first, Uber’s App only connected

11 Passengers to limousines and town cars operated by professional drivers.

12          39.     In 2012, Sidecar introduced its Ride-Hailing App, which could be used by Passengers

13 to arrange rides with Drivers who were using their personal cars. This new concept was called

14 “ridesharing.”

15          40.     Lyft, Inc., another TNC, launched a Ride-Hailing App focused on ridesharing that

16 same year.

17          41.     In the years that followed, Sidecar continued to innovate and develop new, cutting-

18 edge features that offered additional functionality beyond that which was available in Uber’s App.
19          42.     Sidecar was the first company to allow Passengers to enter their destination before

20 booking a ride, so that its App could display the estimated price for the ride, as well as the expected

21 trip duration and arrival time.

22          43.     Sidecar also was the first TNC to roll out an automated carpooling feature to match

23 Passengers heading in the same direction and allow them to share the same car (and split the fare).

24          44.     Sidecar also was the first Ride-Hailing App to provide several key features for Drivers,

25 such as turn-by-turn directions within the App and the ability to link ride requests (known as

26 “queueing”).
27          45.     Uber and Lyft have since copied these features and implemented them in their own

28 Ride-Hailing Apps, where they have become popular product features. Today, for example, “shared

                                                      -8-                                   COMPLAINT
           Case 3:18-cv-07440 Document 1 Filed 12/11/18 Page 10 of 32



 1 rides” account for around 50% of Uber’s trips in San Francisco.

 2          46.     Between 2012 and 2015, Sidecar’s Ride-Hailing App could be used by Passengers and

 3 Drivers in San Francisco, Austin, Los Angeles, Chicago, Philadelphia, Washington, DC, New York,

 4 Seattle, San Diego, San Jose, and Boston.

 5          47.     At the peak of its operations, Sidecar’s Ride-Hailing App was facilitating more than

 6 35,000 rides per week, and it had obtained a meaningful share of the market in several U.S. cities. For

 7 example, as of late 2014, Sidecar estimated that it held between a 10% and 15% market share in the

 8 markets for Ride-Hailing Apps in San Francisco, Los Angeles, and Chicago.

 9          48.     By mid-2014, Uber operated in all of the cities where Sidecar operated (San Francisco,

10 Austin, Los Angeles, Chicago, Philadelphia, Washington DC, New York, Seattle, San Diego, San

11 Jose, and Boston).

12          49.     From the moment Sidecar released its App, Uber recognized Sidecar was a real

13 competitive threat. With the introduction of ridesharing, Sidecar offered safe, reliable rides to

14 Passengers at a lower price point than Uber’s luxury black car service. And Sidecar’s App offered

15 additional features and flexibility, including by allowing Drivers to use their own personal vehicles to

16 provide transportation.

17          50.     Uber’s CEO, Travis Kalanick, was not happy with the prospect of competition from

18 new Ride-Hailing Apps, “most notably Lyft and Sidecar, whose goal [was] to offer incredibly low-
19 cost transportation.” In a public “white paper,” Kalanick announced that Uber would introduce its

20 own ridesharing service in response to the new, “far cheaper product” offered by Sidecar and Lyft.

21          51.     By 2013, Uber launched its own ridesharing service, which it called UberX.

22                                 RELEVANT PRODUCT MARKET
23          52.     Ride-Hailing Apps constitute a relevant antitrust product market. A hypothetical

24 monopolist that was the only present and future supplier of all Ride-Hailing Apps likely would impose

25 at least a small but significant and non-transitory increase in price (“SSNIP”) for each transaction

26 completed through Ride-Hailing Apps. That SSNIP could be imposed by raising the prices paid by
27 Passengers, reducing the payments made to Drivers, or both.

28

                                                      -9-                                  COMPLAINT
          Case 3:18-cv-07440 Document 1 Filed 12/11/18 Page 11 of 32



 1          53.    Not enough Passengers would respond to a SSNIP by switching to other means of

 2 hailing transportation to render such a price increase unprofitable. Ride-Hailing Apps are cheaper,

 3 more convenient, and offer greater functionality than other means of hailing transportation, such as

 4 hailing a taxi on a street corner or calling a taxi dispatcher. Ride-Hailing Apps have automated a

 5 number of functions to improve convenience and efficiency in hailing transportation. As a few

 6 examples, when using a Ride-Hailing App, Passengers can easily and quickly:

 7                 a.      split fares with friends in the same car without using cash;

 8                 b.      book carpool rides with strangers heading in the same direction;

 9                 c.      automatically pay and tip their drivers at the conclusion of a trip without using
                           cash or credits;
10
                   d.      select a precise trip origin and destination from a map;
11
                   e.      determine the estimated cost of the ride and estimated time of arrival before
12                         booking the ride;

13                 f.      select the exact size and features of their desired automobile;

14                 g.      rate the quality of their driver;

15                 h.      share their location and estimated time of arrival with others;

16                 i.      see the name, photograph, and license of their driver; and

17                 j.      receive automatic receipts and create expense reports for business trips.

18          54.    Other means of hailing transportation, such as hailing a taxi on a street corner or calling
19 a taxi dispatcher, are not reasonably close substitutes for Passengers using Ride-Hailing Apps because

20 of these differences.

21          55.    Likewise, not enough Drivers would respond to a SSNIP by switching to other means

22 of arranging transportation services to render such a price increase unprofitable. Anyone who has a

23 license and passes the applicable background check can sign up as a Driver and use their personal car

24 to fulfill rides booked through a Ride-Hailing App. Ride-Hailing Apps offer flexibility to Drivers,

25 who can work wherever and whenever they want, for as long as they want. If Drivers wanted to

26 provide transportation services outside of a Ride-Hailing App, their only real option would be to
27 become a taxi or limousine driver. Becoming a taxi driver requires a much greater upfront investment

28 than serving as a Driver on a Ride-Hailing App (including, inter alia, buying a taxi and obtaining the

                                                      -10-                                    COMPLAINT
          Case 3:18-cv-07440 Document 1 Filed 12/11/18 Page 12 of 32



 1 appropriate taxi license or affiliating with an existing taxi company), does not offer the same degree of

 2 flexibility as that which is available through a Ride-Hailing App, and does not offer payment terms

 3 that are as favorable as those available through Ride-Hailing Apps.

 4          56.     Other means of arranging transportation services are not reasonably close substitutes

 5 for Drivers using Ride-Hailing Apps because of these differences.

 6          57.     Ride-Hailing Apps are technology—they do not compete with other modes of

 7 transportation or transportation companies, like taxi cab companies. By Uber’s own admission, its

 8 Ride-Hailing App does not compete with taxi cabs or other transportation providers:

 9                  a.      On January 28, 2013, Uber told the California Public Utilities Commission:
                            “Uber is a software technology company with headquarters in San Francisco,
10                          California. Uber is not a transportation company. It does not own vehicles,
                            does not employ drivers and does not compete with taxicab or livery
11                          companies in providing transportation services to the public.” (emphasis
                            added).
12
                    b.      On May 13, 2013, Uber told the Maryland Public Service Commission: “Uber
13                          does not own, lease or charter vehicles or employ drivers. Uber does not
                            compete directly with transportation providers. Rather, the App is a tool
14                          available to the existing transportation infrastructure. Thus, Uber views itself
                            as positioned at a different level from the actual transportation companies or
15                          providers.” (emphasis added).

16          58.     Taxi companies and TNCs are also subject to different government regulations. For

17 example:

18                  a.      In the District of Columbia, local regulations prohibit Drivers using a Ride-
                            Hailing App from soliciting or accepting “street hails,” D.C. CODE § 50–
19                          301.29e(a)(1), and impose different pricing regulations on taxis and TNCs, id.
                            §§ 50–301.29f, 50-301.31(b)(1)-(2) (allowing ride-hailing companies to use
20                          method other than metered taxi rate to calculate fares); id. § 50–381(a)
                            (requiring taxis to use meter system).
21
                    b.      In New York, TNC Drivers “shall not solicit or accept street hails,” NY VEH.
22                          & TRAF. LAW § 1692(7), and may not accept payment in cash, id. § 1692(8).
                            Taxi drivers may do both. See id. § 1691(1)(c)(i), (6)(b)(ii) (excluding taxis
23                          from TNC definitions and thus from street-hail, payment, and other regulations
                            governing only TNCs).
24
                    c.      In Pennsylvania, likewise, TNC Drivers may not solicit or accept street hails or
25                          phone calls requesting transportation. 53 PA. STAT. AND CONS. STAT. §
                            57A16(b)(3). Taxi drivers may do both. See id. § 5701 (defining “taxicab
26                          service” as a “[l]ocal common carrier service for passengers, rendered on
                            either an exclusive or nonexclusive basis, where the service is characterized by
27                          the fact that passengers normally hire the vehicle and its driver either by
                            telephone call or by hail, or both. The term does not include transportation
28                          network service as defined in section 57A01”).

                                                      -11-                                  COMPLAINT
           Case 3:18-cv-07440 Document 1 Filed 12/11/18 Page 13 of 32



 1          59.    Other means of transportation besides taxi cabs are also not reasonable substitutes for

 2 Ride-Hailing Apps. In contrast to driving, Passengers do not need to own and be able to operate a

 3 vehicle to arrange transportation using a Ride-Hailing App. Unlike public transit, Ride-Hailing Apps

 4 allow Passengers to go anywhere they want without being limited by pre-set routes or schedules.

 5 And walking is not a reasonable substitute for rides arranged through Ride-Hailing Apps because it

 6 does not provide comparable speed or allow for transportation over comparable distances (e.g.,

 7 walking five miles is not a reasonable substitute for riding in a car over the same distance).

 8          60.    Given the differences between these other modes of transportation and transportation

 9 that can be booked through Ride-Hailing Apps, they are not reasonable substitutes for Ride-Hailing

10 Apps.

11                             RELEVANT GEOGRAPHIC MARKETS
12          61.    The Sidecar App could be used in the following cities: San Francisco, Austin, Los

13 Angeles, Chicago, Philadelphia, Washington DC, New York, Seattle, San Diego, San Jose, and

14 Boston.

15          62.    At all relevant times, Uber’s App could be used in those same cities. In fact, in terms

16 of the number of riders, Washington, DC, New York, Chicago, Los Angeles, and San Francisco are

17 Uber’s largest markets in North America today.

18          63.    The cities of San Francisco, Austin, Los Angeles, Chicago, Philadelphia, Washington
19 DC, New York, Seattle, San Diego, San Jose, and Boston each independently constitute a relevant

20 geographic market for purposes of antitrust analysis. Passengers looking for a ride in each of those

21 cities can only use a Ride-Hailing App that is used by nearby Drivers. Likewise, Drivers looking to

22 use a Ride-Hailing App can only connect to nearby Passengers who are using the same App.

23          64.    A hypothetical monopolist that was the only present and future supplier of all Ride-

24 Hailing Apps in each of those cities (San Francisco, Austin, Los Angeles, Chicago, Philadelphia,

25 Washington DC, New York, Seattle, San Diego, San Jose, and Boston) would impose at least a SSNIP

26 for each transaction completed through Ride-Hailing Apps. That SSNIP could be imposed by raising
27 the prices paid by Passengers, reducing the payments made to Drivers, or both. Not enough

28

                                                    -12-                                  COMPLAINT
           Case 3:18-cv-07440 Document 1 Filed 12/11/18 Page 14 of 32



 1 Passengers or Drivers would respond to a SSNIP by switching to other means of hailing transportation

 2 that are not available within the city limits to render such a price increase unprofitable.

 3                                        BARRIERS TO ENTRY
 4          65.     There are high barriers to entry in the market for Ride-Hailing Apps.

 5          66.     Ride-Hailing Apps connect two sets of consumers, Passengers and Drivers, and thus

 6 are two-sided platforms that exhibit indirect network effects. Indirect network effects exist where the

 7 value of the two-sided platform to one group of customers depends on how many members of a

 8 different group of customers participate.

 9          67.     In the case of Ride-Hailing Apps, the value of an App to Passengers depends on how

10 many Drivers are using the same App near their location. As more Drivers use a particular Ride-

11 Hailing App, the value of that platform increases for Passengers because it becomes more likely that

12 they will be matched quickly with a nearby Driver when trying to book a ride. And as more Drivers

13 join the platform, wait times decrease, making the Ride-Hailing App more valuable to Passengers.

14          68.     The same principle applies to Drivers. The value of a Ride-Hailing App to Drivers

15 depends on how many nearby Passengers are using the App. As more Passengers use a particular

16 Ride-Hailing App, the value of that platform increases for Drivers because it becomes more likely that

17 they will be matched quickly with a nearby Passenger looking for a ride. In other words, as more

18 Passengers use a Ride-Hailing App, it becomes more valuable for Drivers because the amount of time
19 Drivers spend waiting for ride requests declines and so does the distance to the pick-up point for their

20 next ride.

21          69.     Uber and its senior executives and officers recognized that these network effects were

22 vital to its business and its strategy for marginalizing its competitors. In 2014, its former CEO and

23 founder, Travis Kalanick, described “the network effects of [Uber’s] business” this way:

24                 More cars and drivers mean better coverage and lower pickup times. Lower pickup
            times mean better economics for drivers, and thus more drivers and cars.
25

26          70.     Bill Gurley, a general partner at Benchmark Capital (an early Uber investor), wrote a
27 blog post in 2014, when he was a member of Uber’s board of directors, that discussed the importance

28 of network effects to Uber’s business:

                                                     -13-                                   COMPLAINT
           Case 3:18-cv-07440 Document 1 Filed 12/11/18 Page 15 of 32



 1                  Eighteen years ago, Brian Arthur published a seminal economic paper in the Harvard
            Business Review titled, “Increasing Returns and the Two Worlds of Business.” If you have
 2          not read it, I highly recommend that you do. His key point is that certain technology
            businesses, rather than being exposed to diminishing marginal returns like historical industrial
 3          businesses, are actually subject to a phenomenon called known as “increasing returns.”
            Gaining market share puts them in a better position to gain more market share. Increasing
 4          returns are particularly powerful when a network effect is present. According to Wikipedia, a
            network effect is present when “… the value of a product or service is dependent on the
 5          number of others using it.” In other words, the more people that use the product or service, the
            more valuable it is to each and every user.
 6
                   So the right questions are, “is Uber exposed to some form of network effect where the
 7          marginal user sees higher utility precisely because of the number of previous customers that
            have chosen to use it, and would that lead to a market share well beyond the 10% postulated
 8          by Damodaran?”

 9                  There are three drivers of a network effect in the Uber model:

10                  (1) Pick-up times. As Uber expands in a market, and as demand and supply both
                        grow, pickup times fall. Residents of San Francisco have seen this play out over
11                      many years. Shorter pickup times mean more reliability and more potential use
                        cases. The more people that use Uber, the shorter the pick up times in each
12                      region.

13                  (2) Coverage Density. As Uber grows in a city, the outer geographic range of
                        supplier liquidity increases and increases. Once again, Uber started in San
14                      Francisco proper. Today there is coverage from South San Jose all the way up to
                        Napa. The more people that use Uber, the greater the coverage.
15
                    (3) Utilization. As Uber grows in any given city, utilization increases. Basically, the
16                      time that a driver has a paying ride per hour is constantly rising. This is simply a
                        math problem – more demand and more supply make the economical traveling-
17                      salesman type problem easier to solve. Uber then uses the increased utilization to
                        lower rates – which results in lower prices which once again leads to more use
18                      cases. The more people that use Uber, the lower the overall price will be for the
                        consumer.
19

20          71.     These network effects create a formidable barrier to entry that insulates incumbent

21 TNCs from new competition or expansion by smaller rivals. A new competitor trying to enter the

22 market or an existing, smaller firm trying to expand will not be able to compete in a timely, likely, or

23 sufficient basis with incumbent firms that already have established large networks of Drivers and

24 Passengers using their Ride-Hailing Apps. For example, without enough Drivers, a smaller rival will

25 not be able to compete with the shorter wait times available on incumbent apps, and without enough

26 Passengers, the upstart firm will not be able to attract Drivers to its platform. And that is the case
27 even if the new competitor offers better commercial terms or features. The value of Ride-Hailing

28

                                                      -14-                                  COMPLAINT
           Case 3:18-cv-07440 Document 1 Filed 12/11/18 Page 16 of 32



 1 Apps is derived from the number of Drivers and Passengers, giving incumbent firms, especially a

 2 monopolist like Uber, an inherent and insurmountable advantage.

 3          72.     This chicken-or-egg problem has stifled new entrants and prevented competitors from

 4 imposing a true competitive constraint on Uber since Sidecar wound down its operations at the end of

 5 2015. Even in response to the wave of anticompetitive price increases Uber has imposed over the past

 6 two years, new rivals have not emerged to challenge Uber’s market dominance.

 7          73.     Economies of scale also are a major barrier to entry in the market for Ride Hailing

 8 Apps. Uber’s scale advantages are difficult, if not impossible, for a new entrant or smaller firm to

 9 overcome because of the dominant market position Uber has obtained through its anticompetitive

10 actions.

11          74.     Uber now boasts a user base of over 40 million Passengers in cities around the United

12 States. When those Passengers travel to a new city, they can open their Uber App and know that they

13 will be able to book a ride within a few minutes. Likewise, Drivers know that if they relocate to

14 another city, they will be able to turn on their Uber App and be matched with Passengers within a

15 matter of minutes.

16          75.     These scale advantages have enabled Uber to expand more rapidly and effectively than

17 its competitors into new markets. Bill Gurley described Uber’s scale advantages this way:

18                   Uber also enjoys economies of scale that span across city borders. Many people who
            travel have experienced Uber for the first time in another city. When the company enters a
19          new city they have the stored data for users who have opened the application in that area to see
            if coverage is available. These “opens” represent eager unfulfilled customers. They also have a
20          list of residents who have already used the application in another city and have a registered
            credit card on file. This makes launching and marketing in each additional city increasingly
21          easier.

22          76.     Another barrier to entry created by Uber’s scale relates to the volume of data that it

23 collects from transactions completed on its platform. (e.g., most popular destinations, busiest times of

24 day for ride requests, impacts of seasonality, traffic patterns, etc.). Uber can use this data to improve

25 its algorithms for matching Drivers and Passengers, allowing its App to more rapidly and effectively

26 improve its matching and scheduling functions than is possible for an upstart competitor.
27          77.     A new entrant or fringe competitor in the market for Ride-Hailing Apps cannot

28 leverage an existing customer base in the same way to effectively compete with Uber’s scale.

                                                      -15-                                  COMPLAINT
          Case 3:18-cv-07440 Document 1 Filed 12/11/18 Page 17 of 32



 1          78.    Uber did not have to overcome barriers to entry in the market for Ride-Hailing Apps

 2 that are created by network effects and economies of scale.            When Uber embarked on its

 3 anticompetitive crusade to obtain its monopoly position, there were no incumbent TNCs with an

 4 established network of Drivers and Passengers. New firms competing with Uber today face

 5 substantial long-run costs that Uber did not need to incur to surmount the barriers to entry created by

 6 network effects and economies of scale.

 7          79.    Other TNCs also recognize that network effects and scale are formidable barriers to

 8 entry that insulate incumbent providers from new competition. For example, one of Lyft’s co-

 9 founders, John Zimmer, has publicly acknowledged “very strong network effects” in the market for

10 Ride-Hailing Apps.

11                        MARKET PARTICIPANTS & MARKET SHARES
12          80.    Due to the importance of network effects, the market today has effectively collapsed

13 into a duopoly composed of Uber and its only real remaining competitor, Lyft.

14          81.    Uber and Lyft collectively account for nearly 100% of all rides booked through Ride-

15 Hailing Apps in the United States. On a national level, Uber’s market share in the United States is

16 approximately 70%. Lyft’s market share in in the United States is approximately 30%.

17          82.    In local markets, Uber has monopoly power in each city where it competed with

18 Sidecar:
19                 a.      in San Francisco, at all times between 2014 and the present, Uber’s market
                           share has been at least 60%.
20
                   b.      in Los Angeles, at all times between 2014 and the present, Uber’s market share
21                         has been at least 60%.

22                 c.      in Chicago, at all times between 2014 and the present, Uber’s market share has
                           been at least 65%.
23
                   d.      in Philadelphia, at all times between 2014 and the present, Uber’s market share
24                         has been at least 70%.

25                 e.      in Washington, DC, at all times between 2014 and the present, Uber’s market
                           share has been at least 70%.
26
                   f.      in New York, at all times between 2014 and the present, Uber’s market share
27                         has been at least 75%.

28

                                                     -16-                                  COMPLAINT
           Case 3:18-cv-07440 Document 1 Filed 12/11/18 Page 18 of 32



 1                  g.      in Seattle, at all times between 2014 and the present, Uber’s market share has
                            been at least 65%.
 2
                    h.      in San Diego, at all times between 2014 and the present, Uber’s market share
 3                          has been at least 65%.

 4                  i.      in San Jose, at all times between 2014 and the present, Uber’s market share has
                            been at least 65%.
 5
                    j.      in Boston, at all times between 2014 and the present, Uber’s market share has
 6                          been at least 70%.

 7                              UBER’S ANTICOMPETITIVE TACTICS
 8          83.     Uber did not acquire and maintain its monopoly by offering a better product or

 9 competing on the merits. Instead, Uber’s senior executives and officers directed a series of

10 anticompetitive tactics that were specifically designed to thwart true competition and allow Uber to

11 institute anticompetitive pricing strategies in the long-run.

12          84.     Through the anticompetitive actions described below, among others, Uber marginalized

13 its competitors, raised barriers to entry, and insulated itself from meaningful competition.

14    Uber Engaged in Predatory Pricing and Increased Prices After Sidecar Exited the Market
15          85.     With the introduction of UberX, Uber deployed a two-part predatory pricing strategy to

16 build its network and push out the competition, including Sidecar.

17          86.     First, Uber offered sign-up bonuses and other subsidies to Drivers, allowing them to

18 earn more on each ride than they would if Uber employed a profit-maximizing strategy. Second, it
19 offered heavily subsidized rates to encourage Passengers to use its App, allowing them to pay less on

20 each ride than they would if Uber employed a profit-maximizing strategy.

21          87.     In combination, these tactics caused Uber to incur substantial short-run losses. On

22 information and belief, Uber planned to incur near-term losses on transactions conducted through its

23 App until it obtained a dominant market position, at which point it could start raising prices to supra-

24 competitive levels to recoup its losses.

25          88.     The variable costs associated with each transaction conducted through a Ride-Hailing

26 App include at least the following categories of costs: (1) the payment made by the TNC to the Driver;
27 (2) the subsidy or discount provided to the Passenger; (3) the marketing costs associated with

28 attracting the Driver and Passenger to the App to complete the transaction; (4) customer service costs;

                                                     -17-                                  COMPLAINT
           Case 3:18-cv-07440 Document 1 Filed 12/11/18 Page 19 of 32



 1 (5) payment processing fees; and (6) the cost of the computer servers necessary to run the software

 2 and process the transaction.

 3          89.     Between 2013 and 2016, in the markets where Uber was competing with Sidecar, the

 4 average prices Uber charged Passengers were lower than Uber’s average variable cost per transaction.

 5 Uber’s prices were so low that the commission it received from each transaction, on average, was

 6 lower than its average variable cost for the transaction (accounting for at least Driver payments and

 7 subsidies, Passenger subsidies and discounts, marketing costs, customer service costs, payment

 8 processing fees, and server costs). In other words, on average, Uber lost money on each transaction

 9 completed through its Ride-Hailing App.

10          90.     On information and belief, in July 2014, for example, Uber subsidized 20% of the

11 prices charged to Passengers for UberX rides. And by 2015, Passenger fees were only covering

12 around 40% of Uber’s costs for each transaction conducted through its App.

13          91.     Based on press reports, Uber has privately advised current and potential investors that

14 Driver subsidies are responsible for the large losses it has historically recorded on its books. Public

15 reports estimate that these losses exceeded $9.9 billion between 2012 and 2017.

16          92.     Until Sidecar went out of business in December 2015, however, it was unclear whether

17 Uber’s predatory strategy would be successful and allow Uber to recoup its predatory losses by raising

18 prices in the long-run. Those doubts have now been erased. Uber has in fact raised prices several
19 times since Sidecar ceased operations. Because Sidecar is no longer in the market exercising a

20 competitive constraint on Uber, Uber has been able to steadily raise its prices in each market where it

21 previously competed against Sidecar.

22          93.     Since January 2016, Uber has raised prices to supra-competitive levels.

23          94.     For example, Uber has imposed at least the following specific price increases in the

24 markets where it previously competed against Sidecar since Sidecar exited the market in December

25 2015:

26
27

28

                                                     -18-                                  COMPLAINT
     Case 3:18-cv-07440 Document 1 Filed 12/11/18 Page 20 of 32



 1                            UberX Fee Increases in San Francisco
 2            Date            Fee                  $ Change          % Increase
 3            February 2016   Minimum fare         $5.35 to $5.55    3.7%
 4            February 2016   Service fees         $1.35 to $1.55    14.8%
 5            March 2016      Minimum fare         $5.55 to $6.55    18.0%
 6            February 2017   Minimum fare         $6.55 to $6.75    18.3%
 7            February 2017   Service fee          $1.55 to $1.75    12.9%
 8            July 2017       Minimum fare         $6.75 to $7.00    3.7%
 9            July 2017       Service fee          $1.75 to $2.00    14.3%
10            September 2017 Cost per mile         $1.15 to $1.21    5.2%
11            April 2018      Base fare            $2.00 to $2.20    10.0%
12            April 2018      Cost per mile        $1.21 to $1.33    9.9%
13
              April 2018      Service fee          $2.00 to $2.20    10.0%
14

15
                               UberX Fee Increases – Los Angeles
16
              Date            Fee                $ Change             % Increase
17
              February 2017   Service fees       $1.65 to $1.85       12.1%
18
              February 2017   Minimum fare       $5.15 to $5.35       3.9%
19
              July 2017       Minimum fare       $5.35 to $5.60       4.7%
20
              July 2017       Service fees       $1.85 to $2.10       13.5%
21
              September 2017 Cost per mile       $0.90 to $0.96       6.7%
22
              April 2018      Minimum fare       $5.60 to $5.80       3.6%
23
              April 2018      Cost per minute    $0.15 to $0.17       13.3%
24
              April 2018      Cost per mile      $0.96 to $1.06       10.4%
25
              April 2018      Service fees       $2.10 to $2.30       9.5%
26
              September 2018 Minimum fare        $5.80 to $7.30       25.9%
27
              September 2018 Cost per minute     $0.17 to $0.24       41.2%
28

                                          -19-                              COMPLAINT
     Case 3:18-cv-07440 Document 1 Filed 12/11/18 Page 21 of 32



 1

 2                              UberX Fee Increases – Chicago
 3            Date            Fee                $ Change          % Increase
 4            February 2017   Minimum fare       $4.20 to $4.40    4.8%
 5            February 2017   Service fees       $1.20 to $1.40    16.7%
 6            May 2017        Cost per mile      $0.90 to $0.95    5.6%
 7            July 2017       Minimum fare       $4.40 to $4.60    4.5%
 8            July 2017       Service fees       $1.40 to $1.60    14.3%
 9            May 2018        Base fare          $1.70 to $1.79    5.3%
10            May 2018        Minimum fare       $4.60 to $4.85    5.4%
11            May 2018        Cost per minute    $0.20 to $0.21    5.0%
12            May 2018        Cost per mile      $0.95 to $1.00    5.3%
13            May 2018        Service fees       $1.60 to $1.85    15.6%
14
              October 2018    Cost per minute    $0.21 to $0.28    33.3%
15

16
                              UberX Fee Increases – Philadelphia
17
              Date            Fee                $ Change          % Increase
18
              May 2016        Minimum fare       $5.25 to $5.75    9.5%
19
              February 2017   Minimum fare       $5.75 to $5.95    3.5%
20
              February 2017   Service fees       $1.25 to $1.45    16.0%
21
              May 2017        Cost per mile      $1.10 to $1.15    4.5%
22
              July 2017       Minimum fare       $5.95 to $6.20    4.2%
23
              July 2017       Service fees       $1.45 to $1.70    17.2%
24
              March 2018      Base fare          $1.25 to $1.38    10.4%
25
              March 2018      Minimum fare       $6.20 to $6.50    4.8%
26
              March 2018      Cost per minute    $0.18 to $0.20    11.1%
27
              March 2018      Cost per mile      $1.15 to $1.27    10.4%
28

                                          -20-                         COMPLAINT
     Case 3:18-cv-07440 Document 1 Filed 12/11/18 Page 22 of 32



 1            March 2018       Service fees        $1.70 to $2.00    17.6%
 2            October 2018     Cost per minute     $0.20 to $0.32    60.0%
 3

 4                            UberX Fee Increases – Washington, DC
 5            Date             Fee                 $ Change          % Increase
 6            February 2017    Minimum fare        $6.35 to $6.55    3.1%
 7            February 2017    Service fees        $1.35 to $1.55    14.8%
 8            July 2017        Cost per mile       $1.02 to $1.08    5.9%
 9            July 2017        Minimum fare        $6.55 to $6.80    3.8%
10            July 2017        Service fees        $1.55 to $1.80    16.1%
11            July 2018        Service fees        $1.80 to $2.00    11.1%
12            July 2018        Cost per mile       $1.08 to $1.13    4.6%
13
              July 2018        Cost per minute     $0.17 to $0.18    5.9%
14
              July 2018        Minimum fare        $6.80 to $7.00    2.9%
15
              July 2018        Base fare           $1.15 to $1.21    5.2%
16

17
                                  UberX Fee Increases – Seattle
18
              Date              Fee                $ Change          % Increase
19
              February 2016     Minimum fare       $4.20 to $4.30    2.4%
20
              February 2016     Service fees       $1.20 to $1.30    8.3%
21
              February 2017     Minimum fare       $4.80 to $5.15    7.3%
22
              February 2017     Service fees       $1.30 to $1.65    26.9%
23
              July 2017         Minimum fare       $5.15 to $5.45    5.8%
24
              July 2017         Service fees       $1.65 to $1.95    18.2%
25
              April 2018        Cost per mile      $1.35 to $1.41    4.4%
26
              March 2017        Booking fee        $1.30 to $1.65    26.9%
27
              May 2018          Base fare          $1.35 to $1.42    5.2%
28

                                            -21-                        COMPLAINT
     Case 3:18-cv-07440 Document 1 Filed 12/11/18 Page 23 of 32



 1            May 2018         Cost per minute   $0.24 to $0.25   4.2%
 2            May 2018         Cost per mile     $1.41 to $1.48   5.0%
 3

 4                              UberX Fee Increases – San Jose
 5            Date             Fee               $ Change         % Increase
 6            February 2016    Minimum fare      $5.35 to $5.55   3.7%
 7            February 2016    Service fees      $1.35 to $1.55   14.8%
 8            March 2016       Minimum fare      $5.55 to $6.55   18.0%
 9            February 2017    Minimum fare      $6.55 to $6.75   3.1%
10            February 2017    Service fees      $1.55 to $1.75   12.9%
11            July 2017        Minimum fare      $6.75 to $7.00   3.7%
12            July 2017        Service fees      $1.75 to $2.00   14.3%
13
              September 2017   Cost per mile     $1.15 to $1.21   5.2%
14
              April 2018       Cost per minute   $0.22 to $0.24   9.1%
15
              April 2018       Cost per mile     $1.21 to $1.33   9.9%
16
              April 2018       Service fee       $2 to $2.20      10.0%
17

18
                                 UberX Fee Increases – Boston
19
              Date             Fee               $ Change         % Increase
20
              August 2015      Cost per mile     $1.20 to $1.24   3.3%
21
              August 2015      Cost per minute   $0.16 to $0.21   31.3%
22
              October 2015     Minimum fare      $5.00 to $5.15   3.0%
23
              October 2015     Service fees      $1.00 to $1.15   15.0%
24
              November 2015    Cost per minute   $0.16 to $0.20   25.0%
25
              May 2016         Minimum fare      $5.15 to $6.15   19.4%
26
              February 2017    Minimum fare      $6.15 to $6.35   3.3%
27
              February 2017    Service fees      $1.15 to $1.35   17.4%
28

                                        -22-                         COMPLAINT
          Case 3:18-cv-07440 Document 1 Filed 12/11/18 Page 24 of 32



 1                    May 2017           Cost per mile      $1.24 to $1.29    4.0%
 2                    July 2017          Minimum fare       $6.35 to $6.60    3.9%
 3                    July 2017          Service fees       $1.35 to $1.60    18.5%
 4                    April 2018         Base fare          $2.00 to $2.10    5.0%
 5                    April 2018         Minimum fare       $6.60 to $6.85    3.8%
 6                    April 2018         Cost per minute    $0.20 to $0.21    5.0%
 7                    April 2018         Cost per mile      $1.29 to $1.35    4.7%
 8                    April 2018         Service fees       $1.60 to $1.85    15.6%
 9

10                                       UberX Fee Increases – San Diego
11                    Date               Fee                $ Change          % Increase
12                    February 2017      Minimum fare       $5.75 to $5.95    3.5%
13
                      February 2017      Service fees       $1.75 to $1.95    11.4%
14
                      July 2017          Minimum fare       $5.95 to $6.25    5.0%
15
                      July 2017          Service fees       $1.95 to $2.25    15.4%
16
                      September 2017     Cost per mile      $1.10 to $1.16    5.5%
17
                      April 2018         Minimum fare       $6.25 to $6.65    6.4%
18
                      April 2018         Service fees       $2.25 to $2.65    17.8%
19

20
                                         UberX Fee Increases – New York
21
                      Date             Fee                  $ Change         % Increase
22
                      May 2016         Minimum fare         $7.00 to $8.00   14.3%
23

24

25         95.     Over the same time that Uber has been steadily increasing the prices paid by
26 Passengers, it has been reducing the payments it makes to Drivers.
27

28

                                                     -23-                        COMPLAINT
          Case 3:18-cv-07440 Document 1 Filed 12/11/18 Page 25 of 32



 1          96.    Indeed, in May 2015, Uber implemented a tiered pricing schedule for UberX Drivers in

 2 San Francisco and San Diego, increasing the base “commission” it charged Drivers to 30% (up from

 3 the 20% levels that prevailed in 2014).

 4          97.    Also in 2015, Uber raised the base commission it charged drivers in New York City

 5 and Boston from 20% to 25%.

 6          98.    Moreover, booking and other fees have increased Uber’s effective commission rate (the

 7 percentage of Passenger payments retained by Uber) to more than the advertised base commission

 8 charged to Drivers. On information and belief, in San Francisco in 2016, for example, median

 9 effective commission were as high as 39%. And in Austin beginning in early 2018, effective

10 commissions rose to over 30%.

11
        Uber Intentionally and Tortiously Interfered with Sidecar’s App and Its Relationships
12                                  with Passengers and Drivers

13          99.    By mid-2014, Uber operated in all of the cities where Sidecar operated (San Francisco,

14 Austin, Los Angeles, Chicago, Philadelphia, Washington DC, New York, Seattle, San Diego, San

15 Jose, and Boston).

16          100.   On information and belief, from that point in time, continuing through the time that

17 Sidecar wound down its operations, Uber carried out a covert campaign to undermine the performance

18 of its competitors’ Ride-Hailing Apps, including Sidecar’s App.
19          101.   Uber’s senior executives and officers devised secret programs to submit fraudulent ride

20 requests on competitors’ Apps. These fraudulent requests were submitted with two goals in mind: (a)

21 to undermine the value of competitive Ride-Hailing Apps, for both Passengers and Drivers; and (b) to

22 recruit Drivers to work exclusively with Uber (instead of its competitors).

23          102.   The fraudulent requests undermined the value of competitive Apps for Drivers because

24 Drivers were matched with fraudulent ride requests instead of real Passengers. Instead of earning

25 money by completing rides, Drivers were sent on a wild goose chase or to pick up Uber contractors

26 that were not true Passengers.
27          103.   The Passenger experience also was negatively impacted by this fraudulent activity.

28 Because Drivers were busy chasing fraudulent ride requests, Passengers were met with longer wait

                                                    -24-                                  COMPLAINT
           Case 3:18-cv-07440 Document 1 Filed 12/11/18 Page 26 of 32



 1 times for rides. The reduction in available Drivers on competitive Apps, and the corresponding longer

 2 wait times, greatly diminished the value of the competitive Apps for Passengers.

 3          104.      Because of the presence of network effects, these fraudulent ride requests triggered a

 4 vicious downward cycle: Drivers who were disappointed with the number of rides they were able to

 5 complete through competitors’ Apps switched to Uber. With fewer Drivers on the platform,

 6 Passengers faced longer wait times, and likewise turned to Uber. And with fewer Passengers available

 7 on a competitive App, it became even less attractive to Drivers, which caused even more Drivers to

 8 leave the App and perpetuated a downward spiral.

 9          105.      Uber or persons acting under Uber’s direction submitted such fraudulent ride requests

10 on Sidecar’s Ride-Hailing App. Those fraudulent ride requests expressly violated Sidecar’s terms of

11 service.

12          106.      Between 2012 and 2015, to download and use Sidecar’s Ride-Hailing App, Passengers

13 had to agree to Sidecar’s standard terms of service, which prohibited anyone using the App from:

14                    a.     attempting to interfere with the performance of Sidecar’s App, including
                             through automated ride requests;
15
                      b.     placing a disproportionate load on the infrastructure supporting the App;
16
                      c.     using the App for commercial purposes; or
17
                      d.     submitting fraudulent requests through the App.
18
            107.      Uber’s fraudulently submitted ride requests violated Sidecar’s terms of service because,
19
     among other things, they interfered with the performance of the App, conducted fraud through the
20
     App, or used the App for commercial purposes.
21
            108.      These fraudulent and tortious activities allowed Uber to acquire and maintain a
22
     monopoly position without having to compete with other Ride-Hailing Apps, including Sidecar’s App,
23
     on the merits.
24
                                             ANTITRUST INJURY
25
            109.      Sidecar went out of business in December 2015 and sold its operating assets to GM. At
26
     that time, Sidecar wound down its operations and shut down its Ride-Hailing App.
27

28

                                                       -25-                                   COMPLAINT
           Case 3:18-cv-07440 Document 1 Filed 12/11/18 Page 27 of 32



 1          110.    Markets where Sidecar had previously competed against Uber usually had three Ride-

 2 Hailing Apps (those licensed and operated by Uber, Lyft, and Sidecar). With Sidecar’s failure,

 3 Passengers and Drivers in those markets were left with only two real alternatives (Uber and Lyft).

 4          111.    Sidecar’s failure therefore significantly reduced competition in each of those markets,

 5 harming the competitive process and the users of Ride-Hailing Apps (both Drivers and Passengers).

 6          112.    Uber’s anticompetitive and exclusionary acts also prevented Sidecar from expanding

 7 into additional geographic markets and competing with Uber in other cities.

 8          113.    But for Uber’s anticompetitive conduct and abuse of its monopoly position, Sidecar

 9 would have remained a viable competitor and served as a check on Uber’s anticompetitive price

10 increases.

11          114.    Competition has been harmed in the market for Ride-Hailing Apps as a result of

12 Sidecar’s failure. Passengers and Drivers have both been harmed because Passenger are now paying

13 higher prices, Drivers are being paid less, and both have fewer choices available (Passengers and

14 Drivers are left with only two real alternatives instead of three).

15          115.    Sidecar also has suffered significant financial damages flowing from that harm to

16 competition, including (at least) lost profits and/or the artificial suppression of the value of Sidecar’s

17 business.

18                                          CAUSES OF ACTION
19                           COUNT 1: MONOPOLIZATION (15 U.S.C. § 2)
20          116.    Sidecar incorporates by reference the foregoing paragraphs of this Complaint as if fully

21 set forth herein.

22          117.    Uber possesses monopoly power in the relevant markets for Ride-Hailing Apps in San

23 Francisco, Austin, Los Angeles, Chicago, Philadelphia, Washington DC, New York, Seattle, San

24 Diego, San Jose, and Boston.

25          118.    Uber has the power to raise prices and exclude competition in each of those relevant

26 markets.
27          119.    In San Francisco, Uber’s share of the relevant market is at least 60%.

28          120.    In Los Angeles, Uber’s share of the relevant market is at least 60%.

                                                      -26-                                   COMPLAINT
          Case 3:18-cv-07440 Document 1 Filed 12/11/18 Page 28 of 32



 1          121.   In Chicago , Uber’s share of the relevant market is at least 65%.

 2          122.   In Philadelphia, Uber’s share of the relevant market is at least 70%.

 3          123.   In Washington, DC, Uber’s share of the relevant market is at least 70%.

 4          124.   In New York, Uber’s share of the relevant market is at least 75%.

 5          125.   In Seattle, Uber’s share of the relevant market is at least 65%.

 6          126.   In San Diego, Uber’s share of the relevant market is at least 65%.

 7          127.   In San Jose, Uber’s share of the relevant market is at least 65%.

 8          128.   In Boston, Uber’s share of the relevant market is at least 70%.

 9          129.   In Austin, Uber’s share of the relevant market is at least 70%.

10          130.   Uber has willfully acquired and maintained monopoly power in the relevant markets

11 for Ride-Hailing Apps in San Francisco, Austin, Los Angeles, Chicago, Philadelphia, Washington

12 DC, New York, Seattle, San Diego, San Jose, and Boston through predatory pricing and other

13 exclusionary, and anticompetitive conduct, as alleged herein.

14          131.   Predatory Pricing. Uber has excluded competition from the relevant market through a

15 predatory pricing scheme.

16          132.   Between 2013 and 2016, on average, the prices for transactions conducted through

17 Uber’s Ride-Hailing App were below the average variable costs for those transactions.

18          133.   On average, Uber lost money on each transaction completed through its app.
19          134.   Sidecar was forced out of business by Uber’s predatory pricing strategy.

20          135.   After Sidecar exited the market, Uber imposed price increases on Passengers and

21 reduced the amount that it paid to Drivers.

22          136.   Through these price increases, Uber is likely to recoup the losses it sustained as a result

23 of its predatory pricing strategy.

24          137.   Exclusionary Acts. Uber has reinforced its dominant market position through tortious

25 conduct designed to undermine the functionality of Sidecar’s Ride-Hailing App.

26          138.   Uber’s tortious conduct included a systematic, pervasive, and sustained effort to submit
27 fraudulent ride requests on Sidecar’s Ride-Hailing App.

28

                                                      -27-                                    COMPLAINT
          Case 3:18-cv-07440 Document 1 Filed 12/11/18 Page 29 of 32



 1           139.   These fraudulent ride requests were not a means of legitimate competition, but rather,

 2 were intended to and did undermine Sidecar’s ability to effectively compete with Uber on the merits.

 3 As a result of the fraudulent ride requests, Sidecar’s Ride-Hailing App became less attractive to

 4 Drivers and Passengers, and they moved off of Sidecar’s platform.

 5           140.   Uber’s deceit enabled it to achieve and maintain monopoly power by undermining the

 6 functionality and value provided by Sidecar’s App and steering Drivers and Passengers away from

 7 Sidecar’s App and to Uber’s App.

 8           141.   Uber’s conduct alleged above has had an anticompetitive effect in the relevant markets

 9 for Ride-Hailing Apps in San Francisco, Austin, Los Angeles, Chicago, Philadelphia, Washington

10 DC, New York, Seattle, San Diego, San Jose, and Boston.

11           142.   Uber’s conduct as alleged above has no legitimate business purpose or procompetitive

12 effect.

13           143.   Uber’s conduct as alleged above has had a substantial effect on interstate commerce.

14           144.   Sidecar was injured in its business or property as a result of Uber’s conduct when it

15 went out of business in December 2015.

16           145.   Sidecar has suffered and will suffer injury of the type that the antitrust laws were

17 intended to prevent. Sidecar has been injured by the harm to competition as a result of Uber’s

18 conduct.
19                  COUNT 2: ATTEMPTED MONOPOLIZATION (15 U.S.C. § 2)
20           146.   Sidecar incorporates by reference the foregoing paragraphs of this Complaint as if fully

21 set forth herein.

22           147.   Uber has engaged in predatory pricing and other exclusionary and anticompetitive

23 conduct, as alleged herein in the relevant markets for Ride-Hailing Apps in San Francisco, Austin, Los

24 Angeles, Chicago, Philadelphia, Washington DC, New York, Seattle, San Diego, San Jose, and

25 Boston.

26           148.   Uber has engaged in that unlawful conduct with the specific intent of monopolizing the
27 relevant markets.

28

                                                     -28-                                   COMPLAINT
           Case 3:18-cv-07440 Document 1 Filed 12/11/18 Page 30 of 32



 1           149.   As a result of that unlawful conduct, competition has been harmed in each of those

 2 relevant markets, and Uber has a dangerous probability of monopolizing the relevant markets for

 3 Ride-Hailing Apps in San Francisco, Austin, Los Angeles, Chicago, Philadelphia, Washington DC,

 4 New York, Seattle, San Diego, San Jose, and Boston.

 5           150.   Uber’s conduct alleged above has had an anticompetitive effect in the relevant markets

 6 for Ride-Hailing Apps in San Francisco, Austin, Los Angeles, Chicago, Philadelphia, Washington

 7 DC, New York, Seattle, San Diego, San Jose, and Boston.

 8           151.   Uber’s conduct alleged above has no legitimate business purpose or procompetitive

 9 effect.

10           152.   Uber’s conduct has had a substantial effect on interstate commerce.

11           153.   Sidecar was injured in its business or property as a result of Uber’s conduct when it

12 went out of business in December 2015.

13           154.   Sidecar has suffered and will suffer injury of the type that the antitrust laws were

14 intended to prevent. Sidecar has been injured by the harm to competition as a result of Uber’s

15 conduct.

16                                                 COUNT 3
17                              CALIFORNIA UNFAIR PRACTICES ACT
18           155.   Sidecar incorporates by reference the foregoing paragraphs of this Complaint as if fully
19 set forth herein.

20           156.   The California Unfair Practices Act makes it illegal for “any person engaged in

21 business within this State to sell any article or product at less than the cost thereof to such vendor, or

22 to give away any article or product, for the purpose of injuring competitors or destroying

23 competition.” CAL. BUS. & PROF. CODE § 17043.

24           157.   The California Unfair Practices Act also makes it illegal “to sell or use any article or

25 product as a ‘loss leader,’” defined as a “product sold at less than cost . . . [w]here the effect is to

26 divert trade from or otherwise injure competitors.” CAL. BUS. & PROF. CODE §§ 17044, 17030.
27           158.   Uber was and is engaged in business in the state of California.

28

                                                      -29-                                   COMPLAINT
          Case 3:18-cv-07440 Document 1 Filed 12/11/18 Page 31 of 32



 1          159.    Uber facilitated trips through its Ride-Hailing App by charging consumers less than the

 2 price of facilitating the transaction.

 3          160.    The purpose and effect of Uber’s pricing scheme was and is to injure competitors,

 4 including Sidecar, to gain greater market share and eventually raise prices.

 5          161.    No exemption from the California Unfair Practices Act applies.

 6                                    DEMAND FOR JURY TRIAL
 7          162.    Sidecar hereby demands a jury trial on all its claims.

 8                                          PRAYER FOR RELIEF
 9          163.    Sidecar respectfully prays for the following relief:

10                  a.     a judgment finding that Uber violated the Sherman Act and California Unfair
                           Practices Act;
11
                    b.     a judgment and order requiring Uber to pay Sidecar damages in an amount
12                         adequate to compensate Sidecar for Uber’s violations of the Sherman Act and
                           California Unfair Practices Act;
13
                    c.     treble damages, costs, and attorneys’ fees, pursuant to 15 U.S.C. § 15;
14
                    d.     treble damages, costs, and attorneys’ fees, pursuant to CAL. BUS. & PROF.
15                         CODE § 17082;

16                  e.     a judgment and order requiring Uber to pay pre-judgment interest and post-
                           judgment interest to the full extent allowed under the law; and
17
                    f.     any further relief the Court may deem just and proper.
18
19

20

21

22

23

24

25

26
27

28

                                                     -30-                                  COMPLAINT
        Case 3:18-cv-07440 Document 1 Filed 12/11/18 Page 32 of 32



 1 DATED: December 11, 2018          Respectfully submitted,

 2                                   QUINN EMANUEL URQUHART &
                                     SULLIVAN, LLP
 3

 4

 5                                    By          /s/ Ethan Glass
                                           Ethan Glass (Bar No. 216159)
 6                                           1300 I Street, NW
                                             Washington, DC 20005
 7                                           ethanglass@quinnemanuel.com
 8
                                           Attorneys for Plaintiff SC Innovations, Inc.
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28

                                         -31-                                   COMPLAINT
